Citation Nr: 1519762	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

2.  Entitlement to an initial rating in excess of 60 percent for hypertensive heart disease, to include angina, cardiomegaly, and left ventricular hypertrophy, associated with hypertension. 


REPRESENTATION

Veteran represented by:	Kenneth S. Beskin, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran



INTRODUCTION

The Veteran served on active duty from January 1992 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2012 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in New York City, New York.  

In July 2011, the Veteran testified before a Veterans Law Judge (VLJ); a transcript of that proceeding has been associated with the Veteran's claims file.  Subsequently, the Veteran was notified in March 2015 that, due to civil rights discrimination complaints filed by the Veteran, the VLJ who conducted his July 2011 hearing was recused.  The Veteran was given the opportunity to testify at another hearing.  However, the Veteran withdrew his request for hearing in April 2015.  

This matter was previously remanded in separate January 2012 Board remands and in a May 2014 Board remand for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension has been productive of systolic pressure that has been predominantly less than 200, and, historically, and through the present time, diastolic pressure that was predominantly less than 110.  

2.  The Veteran's heart disease is manifested by chest pains, shortness of breath, adequate left ventricular function with ejection fraction of greater than 30 percent, and no episodes of congestive heart failure; the preponderance of the evidence is against a finding that a workload of 3 metabolic equivalents (MET) or less results in dyspnea, fatigue, angina, dizziness, or syncope.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2014).  

2.  The criteria for a rating in excess of 60 percent for hypertensive heart disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005, 7007 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As relevant to the Veteran's underlying service connection claim, various statements of the case and supplemental statements of the case dated in October 1993, March 1994, June 1994, December 1994, July 1997, December 1997, February 2003, July 2004, September 2008, March 2009, and January 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the February 2010 and August 2012 rating decisions granted service connection for hypertension and hypertensive heart disease, respectively. The Veteran subsequently appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for hypertension and hypertensive heart disease were granted and initial ratings assigned in the February 2010 and August 2012 rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, VA treatment records, private treatment records and VA examinations and opinions have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in June 1997, September 1999, April 2000, January 2010, June 2012, and September 2014, with respect to the issues on appeal.  The Board finds that these examinations are adequate for adjudication purposes.  In this regard, such was predicated on interviews with the Veteran, reviews of the record, and full examinations, addressing relevant rating criteria.  The examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120,124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

With respect to the June 2012 VA examination, as addressed further below, the Veteran and his attorney argue that the VA examiner's opinion was in error, as he did not acknowledge the Veteran's continuous medication for cardiac conditions and did not address cardiac diagnoses of record.  The Board notes the Veteran's objections in this regard, and, as will be addressed below, affords the VA examiner's findings little probative value, to the extent they are based on incorrect facts.  

As noted in the Introduction, the Board previously remanded this case for additional development with respect to the issues on appeal in January 2012 and May 2014.  The January 2012 remands directed the RO to obtain any VA treatment records from 1992 onward, obtain proper authorization from the Veteran with respect to private treatment records, and afford the Veteran VA examinations with respect to his hypertension and hypertensive cardiac disease.  Additionally, the May 2014 remand directed the RO to obtain proper authorization to obtain private treatment recross from Prime Care Physicians and afford the Veteran a VA examination with respect to his hypertension.  The Board finds that VA treatment records from 1992 to present have been associated with the claims file.  Furthermore, the Veteran has not responded to requests for authorization to obtain any outstanding private treatment records.  However, the Veteran has noted that the record contains all pertinent treatment information.  Finally, the Veteran underwent a VA examination in September 2014 with respect to his hypertension.  Following the June 2012 VA examination discussed above, the Veteran has indicated his refusal to attend any further VA examinations with respect to his hypertensive heart disease.  Thus, the Board may proceed with the evaluation of the Veteran's claim based on the evidence of record, without further examination.  See 38 C.F.R. § 3.655.  

The Board finds that the AOJ has substantially complied with the remand directives with regard to the claims decided herein, such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  



II.  Hypertension

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In the present case, the Veteran's hypertension is rated under Diagnostic Code 7101.  The Board notes that VA revised the rating criteria for hypertension during the appeal period.  Under the rating criteria in effect under Diagnostic Code 7101 prior to January 23, 1998, a 10 percent rating was warranted for diastolic pressure predominantly 100 or more.  A 20 percent rating was warranted for diastolic pressure predominantly 110 or more with definite symptoms.  A 40 percent rating was warranted for diastolic pressure predominantly 120 or more and moderately severe symptoms.  A 60 percent rating was warranted for diastolic pressure predominantly 130 or more and severe symptoms.  Notes associated with DC 7101 indicated that for 40 percent and 60 percent ratings, there should be careful attention to diagnosis and repeated blood pressure readings.  Also, when continuous medication was shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a minimum rating of 10 percent will be assigned.  38 C.F.R. § 4.101 (1997).  

Since January 23, 1998, under DC 7101, a 10 percent rating is assigned if diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, and a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more.  

Blood pressure readings in May 1992 were 150/100 and 160/100.  The Veteran reported at a July 1993 VA hearing that he experienced fluctuations in blood pressure.  Private treatment records dated December 1993 noted a reading of 134/94.  In February 1994, the Veteran's blood pressure was 124/70.  A March 1994 note revealed an assessment of hypertension with a blood pressure reading of 150/90.  In September 1994, the Veteran had the following blood pressure readings: 140/82, 152/114, and 143/66.  VA treatment records dated June 1995 noted blood pressure of 144/72.  

A June 1997 VA examination noted a blood pressure reading of 130/102.  The examiner noted a diagnosis of high blood pressure, not controlled.  VA treatment records dated from May 1997 to May 1998 noted the following blood pressure readings: 167/96, 155/91, 155/94, 131/81, 149/104, 148/108, 138/97, and 148/96.  

Private treatment records dated September 1998 revealed a blood pressure reading of 138/96.  In December 1998, VA treatment records indicate the Veteran's hypertension was controlled by medication.  A September 1999 VA examination noted a blood pressure reading of 152/108.  

VA treatment records noted the following blood pressure readings: September 2001 -124/84; March 2002 - 135/75; June 2002 - 131/77; July 2002 - 139/86; August 2002 - 171/77; January 2003 - 134/86; February 2003 - 146/84; and November 2003 - 172/101.  Private treatment records dated May 2003 noted blood pressure of 120/82.  In July 2004, the Veteran had to have a stress test cancelled because his blood pressure spiked to 182/104.  VA treatment records noted the following blood pressure readings: August 2004 - 148/88; October 2004 - 153/90; and November 2004 - 160/90 due to noncompliance with medication.  Blood pressure logs dated December 2004 noted the following readings: 132/69, 136/79, 148/75, 138/81, 140/80, 141/76, and 148/75.  

In February 2005, the Veteran reported that his blood pressure readings at home ranged from 130-150/70-90.  In March 2005, the Veteran's blood pressure was 138/76, and a September 2005 reading was 140/90.  Blood pressure logs dated from February to March 2006 revealed the following readings: 142/86, 140/84, 152/90, 142/82, 140/80, and 140/82.  

Private treatment records dated in July 2006 revealed a blood pressure reading of 120/90.  In January 2007, the Veteran had readings of 110/70 and 137/82.  In March 2007, the Veteran had the following blood pressure readings: 178/92, 146/94, and 152/94.  June 2007 readings were 123/78, 147/93, and 144/93.  Readings in September 2007 were 139/87 and 120/78.  

VA treatment records dated in January 2009 reveals blood pressure of 145/91.  A May 2009 reading was 134/85.  Private records dated June 2009 noted blood pressure of 172/78.  VA treatment records from the same month showed a reading of 132/75.  In October and November 2009, the Veteran had blood pressure readings of 139/96 and 126/83 respectively.  

A VA examination dated January 2010 revealed a blood pressure reading of 123/71.  The examiner noted the Veteran was on medication, which controlled his blood pressure well.  A March 2010 reading was 125/81.  Readings in April 2010 were 143/94 and 129/91.  

VA treatment records showed the following blood pressure readings: March 2010 - 125/77; April 2010 - 143/94; May 2010 - 139/85; February 2011 - 118/73; October 2011 - 127/78; December 2011 - 120/68; February 2012 - 163/94; and October 2012 - 128/89.  The records noted that the Veteran's blood pressure was under good control with medications.  

At a January 2013 RO hearing, the Veteran testified that he had been on medication since 1992.  A September 2014 VA examination report noted that the Veteran took continuous medication for hypertension.  The examiner noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner noted blood pressure readings of 140/90, 110/82, 140/76 with an average blood pressure reading of 130/82.  The examiner concluded, after reviewing the Veteran's medical treatment history that he does not have systolic pressure predominantly greater than 200 and that diastolic pressure is predominantly less than 100.  

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted.  In this regard, throughout the course of the appeal, the Veteran's hypertension has not more nearly approximated diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as contemplated by the next higher rating of 20 percent under Diagnostic Code 7101.  This is true under both the pre-1998 and post-1998 rating criteria.  Upon review of the entirety of the Veteran's blood pressure readings, the diastolic pressure has consistently been below 110.  Moreover, systolic pressure has been below 200 on all readings.  Accordingly, the criteria for a 20 percent rating under Code 7101 are not met.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hypertension.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report his observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the treatment records and VA examinations offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for hypertension.  The medical evidence of record also largely contemplates the Veteran's description of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Veteran has also asserted that he should be afforded a higher rating due to his continuous medication for hypertension.  However, the rating criteria take into account the need for continuous medication and such warrants no more than a 10 percent evaluation.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  


III.  Hypertensive Heart Disease 

The Veteran's heart disease is rated under Diagnostic Code 7005.  The Board notes that VA revised the rating criteria for heart disease during the appeal period.  Prior to January 23, 2008, under DC 7005, a 60 percent evaluation was warranted if following typical history of acute coronary occlusion or thrombosis or with history of substantiated repeated angina attacks, more than light manual labor is not feasible.  A 100 percent rating is warranted if after six months with chronic residuals findings of congestive heart failure or angina on moderate exertion, more than sedentary employment is precluded.  Additionally, a 100 percent rating is warranted if during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.

Since January 23, 1998, pursuant to DC 7005, a 60 percent rating is warranted when there has been more than one acute episode of congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricle dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is evidence of chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricle dysfunction with an ejection fraction of less than 30.  38 C.F.R. § 4.104.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note 2.  METs testing is also not required when the left ventricular ejection fraction has been measured and is less than 50 percent, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.104(b).  

Private treatment records dated in May 1992 noted shortness of breath, fatigue and sharp chest ache.  A stress test on that date was adequate.  The Veteran's chest pain was noted to be non-cardiac.  A private chest x-ray dated August 1992 revealed prominence of the cardiac silhouette with a 2 centimeter mass-like lesion.  The Veteran reported dyspnea on exertion with a cough.  He was noted to have borderline cardiomegaly.  

At a July 1993 VA hearing, the Veteran reported sharp pain in his left chest and shoulder daily even with no physical activity.  A November 1993 chest x-ray revealed cardiomegaly and left ventricular prominence.  A December 1993 private treatment record noted no definite diagnosis at that time.  In January 1994, an EKG revealed sinus bradycardia.  In February 1994, the Veteran reported daily chest pain precipitated by only minor exertion.  He noted experiencing chest pains while sitting down at rest.  A March 1994 private treatment record noted a negative exercise test in December 1993.  It was also noted that an EKG showed sinus rhythm with tendency to high voltage but otherwise normal.  The physician noted left ventricular hypertrophy with no coronary disease and chest pains with uncertain cause.  Ejection fraction was 59 percent.  

Private treatment records dated March 1995 noted chest discomfort.  The Veteran reported his chest pain lasted five or six minutes at a time.  The examiner noted left ventricular angiography within normal limits.  Ejection fraction was 59 percent.  VA treatment records dated June 1995 included an abnormal ECG, revealing left ventricular hypertrophy.  An October 1995 ECG revealed nonspecific T-wave abnormality.  

A June 1997 VA examination revealed inconsistent chest x-ray results.  The examiner noted the Veteran had been hospitalized three times for chest pains.  The Veteran reported chest pains were relieved somewhat by nitroglycerin.  The examiner noted a diagnosis of atypical chest pain.  An ECG on that date showed mild left ventricular hypertrophy but was otherwise normal.  Private treatment records dated September 1998 noted the Veteran used nitroglycerin for chest pains three or four times weekly.  In December 1998, a VA treatment record noted the Veteran's main cardiac issue was hypertension.  

A September 1999 VA examination included a normal chest x-ray.  The examiner noted the Veteran had atypical chest pain, probably not cardiac in origin.  VA treatment records dated February 2001 noted the Veteran's past medical history of coronary artery disease and left ventricular dilation.  In August 2002, the Veteran's heart rate and rhythm were normal with no murmurs or gallops.  

Private treatment records dated May 2003 noted that the Veteran had two heart catherizations in the past.  He reported chest tightness.  An EKG revealed sinus bradycardia.  In July 2004, an ECG report revealed left ventricle dilated with significant hypertrophy and ejection fraction within normal limits.  VA treatment records dated February 2005 noted the Veteran had no exertional chest pain.  Private treatment records dated in February 2006 noted a history of angina and cardiomyopathy.  A March 2006 ECG revealed an ejection fraction of 75 percent.  Impression included mild left ventricular hypertrophy with a normal ejection fraction.  The Veteran was noted to have coronary artery disease in April 2006 and was noted to be doing well.  In July 2006, the Veteran reported no shortness of breath or chest discomfort.  VA treatment records dated August 2006 noted the Veteran still reported occasional episodes of chest pain, which appeared to be noncardiac in etiology.  

VA treatment records dated January 2007 revealed faint heart sounds but regular rate and rhythm.  The Veteran reported no chest pain since August 2006.  A February 2007 private nuclear stress test was normal.  ECG revealed left ventricular hypertrophy with normal ejection fraction and mild systolic anterior motion.  A September 2007 EKG was abnormal but the same as a 2004 EKG.  The Veteran was noted to have sinus bradycardia, left ventricular hypotrophy, left atrial enlargement, inferolateral ST-segment/T-wave abnormalities with mild left axis deviation.  No history of coronary artery disease or congestive heart failure was noted.  A heart catherization showed normal arteries.  The Veteran denied shortness of breath.  Noncardiac chest pain was noted.  

Private treatment records dated May 2008 reported normal stress test results, including an ejection fraction greater than 55 percent.  In November 2008, the Veteran noted atypical chest tightness with no associated shortness of breath, palpitations, dizziness, or lightheadedness.  An EKG revealed sinus rhythm at 59 beats per minute with chronic T-wave inversions.  In June 2009, the Veteran denied shortness of breath or chest discomfort with activity.  A history of coronary artery disease and angina was noted but with no recent pain.  

A January 2010 VA examiner noted the Veteran's complaints of constant chest pain and episodes of shortness of breath.  A diagnosis of chest pain syndrome was noted.  The Veteran denied symptoms of dizziness, lightheadedness or diaphoresis.  No episodes of congestive heart failure or myocardial infarction were noted.  The examiner noted that the Veteran's activities of daily living were not affected by his condition.  A stress test was normal.  Atypical chest pain was noted during exercise.  Ejection fraction was normal.  The Veteran had a normal perfusion scan and no evidence of ischemia on exercise test.  The Veteran had a normal left ventricular ejection fraction at rest.  

In a March 2010 notice of disagreement, the Veteran reported occasional dizziness, lightheadedness and sweats, despite the VA examiner's findings to the contrary.  VA treatment records dated December 2010 noted the Veteran had no cardiac-related symptoms.  In February 2011, the Veteran denied chest pain and shortness of breath.  At a July 2011 Board hearing, the Veteran reported shortness of breath, fatigue and chest pain.  He noted that he could walk half a block.  He reported that two or three minutes of activity led to chest pains, which required him to rest for twenty or thirty minutes.  He reported difficulty going up stairs.  He further noted that he took nitroglycerin daily.  

A June 2012 VA examiner noted a diagnosis of hypertensive heart disease.  The examiner noted that the Veteran's chest pain had been characterized on several occasions as non-cardiac related.  The examiner noted that marginally abnormal laboratory findings were nonspecific with borderline enlarged heart.  The examiner noted an echocardiogram revealed left atrial enlargement, normal right ventricular systolic function, mild concentric left ventricular hypertrophy, and mild hypokineses of posterior wall.  An overall normal left ventricular systolic function was noted with an ejection fraction of 55 percent.  An interview-based METs test revealed a workload of 7-10 METs, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  

The Board notes that the Veteran and his attorney contend that the findings of the June 2012 VA examiner are inconsistent with the medical evidence of record and, therefore, should be afforded no probative weight.  The Board acknowledges that the VA examiner's findings are inconsistent with the evidence of record.  Specifically, the examiner noted the Veteran's heart condition did not require continuous medication.  However, throughout the Veteran's medical records it is documented that the Veteran requires medication for control of his hypertension.  Additionally, the Veteran has consistently reported the use of nitroglycerin for severe chest pains.  The Veteran further noted that the examiner did not check symptoms of angina, dyspnea, fatigue, and dizziness, although he reported such symptoms to the examiner.  The Veteran also noted that the VA examiner's conclusion of 7-10 METs was inconsistent with the severity of his condition, as he reported chest pains even when at rest and felt forced to continue a stress test.  The Board notes that the METs finding was based on the VA examiner's interview with the Veteran and the VA examiner has the expertise to make such a finding.  Finally, the Veteran noted that the VA examiner was not a cardiologist and thus not qualified to conduct the examination.  To the extent that the June 2012 VA examiner's opinion is inconsistent with the evidence of record, the Board affords it little probative weight.  

At a January 2013 RO hearing, the Veteran testified that his cardiac symptoms were getting worse.  He reported chest pains while sitting at rest.  He further noted shortness of breath and increased fatigue.  He reported that he had difficulty with activities of daily living and was unable to grocery shop.  He noted that he took nitroglycerin two to three times a week.  

VA treatment records dated October 2013 noted the Veteran had chest pain at rest, which was becoming more frequent.  It was noted on an echocardiogram in 2012 that he had mild hypokinesis.  The Veteran further noted dyspnea on exertion with stairs.  A September 2014 VA examiner noted the Veteran had left ventricular hypertrophy associated with hypertension.  

In light of the evidence of record, prior to January 23, 1998, using the criteria in effect under DC 7005 at that time, the Board finds that no more than a 60 percent rating is warranted.  In this regard, there is no evidence of residuals of congestive heart failure, coronary occlusion or thrombosis with circulatory shock.  While the Veteran has consistently reported angina, which is noted in his medical records, such has not been shown to have chronic residuals.  There is also no indication that such resulted from moderate exertion at that time.  Furthermore, the evidence of record does not indicate that sedentary employment was precluded due to this angina.  Although the Veteran reported that he did not work after leaving service, there is no objective medical evidence that such is related to his heart condition.  

Considering the evidence of record in light of the post-January 23, 1998 rating criteria of DC 7005, the Board finds that the only METs data recorded during the appeal is that in the June 2012 VA examination, which estimated METs level was between 7 and 10.  As noted above, the Veteran and his attorney contend that such finding is inaccurate and did not take into account the Veteran's symptomatology as noted in his medical records.  

However, there is no other medical evidence indicating the Veteran's METs level.  As discussed above, the Veteran refused to appear for scheduled cardiac examinations in November 2014.  Again, the consequence of this failure is that his claim for an increased rating must be rated on the remaining evidence of record without the benefit of a VA examination.  Based on this lack of evidence, a 100 percent rating cannot be awarded in this regard.  

The evidence of record contains several ejection fractions.  These were all above 30 percent, warranting no more than a 60 percent rating.  Additionally, there is no evidence of congestive heart failure, as required by a 100 percent rating.  Thus, the Board finds that the preponderance of the evidence of record is against a 100 percent rating.  

Regarding the lay statements of record, the Veteran is competent to report symptoms such as fatigue, chest pains, and shortness of breath.  See Layno, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, here, the next highest rating is dependent upon medical findings of congestive heart failure, METs, and ejection fractions that are not capable of lay observation and thus not probative as to the rating assigned in this appeal.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected heart disease; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  


IV.  Extraschedular Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension and heart disease with the established criteria found in the rating schedule.  The Board finds that the Veteran's hypertension symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's rating contemplates his elevated blood pressure readings and the necessity for continuous medication.  There are no additional symptoms of his hypertension that are not addressed by the rating schedule.  Furthermore, the Board finds that the Veteran's heart disease is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplate chest pain, fatigue and shortness of breath as reported by the Veteran.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, however, as noted in the January 2012 Board decision, the Veteran is rated at 100 percent for his service-connected posttraumatic stress disorder, in addition to other ratings for service-connected disabilities, and receiving special monthly compensation.  Therefore, the issue of TDIU is moot, as no greater benefit can be awarded.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims for increased ratings for hypertension and heart disease.  In denying such ratings, the Board finds that the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial rating in excess of 10 percent for hypertension is denied.  

An initial rating in excess of 60 percent for hypertensive heart disease is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


